Case 1:19-cv-25264-FAM Document 12 Entered on FLSD Docket 08/28/2020 Page 1 of 2



                            UNITED STATES DISTRICT COURT FOR THE
                                SOUTHERN DISTRICT OF FLORIDA
                                        Miami Division

                                  Case Number: 19-25264-CIV-MORENO

   MATTHEW FAISON,

                     Plaintiff,
   vs.

   STATE OF FLORIDA,

                     Defendant.
  _________________________________________/

                     ORDER DENYING MOTION FOR RECONSIDERATION

         THIS CAUSE came before the Court upon Plaintiff’s Motion for Another De Novo Review

  (D.E. 11), filed on February 14, 2020. THE COURT has considered the motion, the pertinent

  portions of the record, and is otherwise fully advised in the premises.

         On January 29, 2020, the Court adopted Magistrate Judge Reid’s Report and

  Recommendation and dismissed the complaint brought pursuant to 42 U.S.C. § 1983 as Plaintiff

  is a “three striker” under 28 U.S.C. § 1915(g) who failed to pay the filing fee. After this Court

  entered final judgment, Plaintiff filed objections to the Report and Recommendation.

         Since the objections are untimely, the Court will liberally construe them as a motion for

  reconsideration.         Reconsideration   “is   an   extraordinary   remedy   to   be   employed

  sparingly.” Colomar v. Mercy Hosp., Inc., 242 F.R.D. 671, 684 (S.D. Fla. 2007) (quoting Bautista

  v. Cruise Ships Catering & Serv. Int’l, N.V., 350 F. Supp. 2d 987, 992 (S.D. Fla. 2004)). A motion

  for reconsideration “will not be granted absent an intervening change in the law, availability of

  newly discovered evidence, or to correct clear error or prevent manifest injustice.” Id.; see also

  Michael Linet, Inc. v. Village of Wellington, Fla., 408 F.3d 757, 763 (11th Cir. 2005) (noting that
Case 1:19-cv-25264-FAM Document 12 Entered on FLSD Docket 08/28/2020 Page 2 of 2



  a party cannot use a motion for reconsideration “to relitigate old matters, raise argument or present

  evidence that could have been raised prior to the entry of judgment”).

         Reviewing the objections, the Court finds that they do not alter the final judgment.

  Petitioner fails to make any new arguments as to why he is not a three striker, or why any exception

  to that rule applies to his case. Thus, the motion for reconsideration is DENIED.

         DONE AND ORDERED in Chambers at Miami, Florida, this 28th of August 2020.




                                        ______________________________________
                                              FEDERICO A. MORENO
                                              UNITED STATES DISTRICT JUDGE

  Copies furnished to:

  Matthew Faison
  038634-CI-125
  Calhoun Correctional Institution
  Inmate Mail/Parcels
  19562 SE Institution Drive
  Blountstown, FL 32424
  PRO SE




                                                   2
